DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application, US 2021/0300762. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 2/3/2021 has been received and will be entered.
Claim(s) 1-13 is/are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


I. Claim(s) 1-13 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 110204962 to Chen, et al. (09-2019; C09D 11/52, cited by Applicants).
in view of “Sodium Sulfanilate,” accessed online at http://www.chemspider.com/Chemical-Structure.61504.html on 3/26/2022 (hereinafter “Sodium Sulfanilate at __”).

The US counterpart publication, US 2021/0317327 to Chen, et al. is relied on as a translation to which citation is given. The PCT filing date serves as the basis for the rejection. 
With respect to Claim 1, this claim requires “[a] self-stabilized dispersed graphene nano-material, being prepared by a liquid phase exfoliation with sodium p-aminobenzenesulfonate, a natural flake graphite and an alcohol-water mixed solvent.” This is product-by-process language, but the process is taught. (Chen 2: [0041]-[0043]). As understood, sodium sulfanilate (taught in Chen) is another word for sodium p-aminobenzenesulfonate. See (Sodium Sulfanilate at 1).
Claim 1 further requires “wherein sodium p-aminobenzenesulfonate is present on the surface of graphene by π-π conjugation, physical adsorption and chemical grafting.” The features are taught. (Chen 2: [0043]).
As to Claim 2, the ranges are taught. (Chen 1: [0018]-[0021]; Claims).
As to Claim 3, the ranges are taught. (Chen 1: [0018]-[0021]; Claims).
As to Claim 4, the ranges are taught. (Chen 1: [0018]-[0021]; Claims).
As to Claim 5, isopropanol is taught. (Chen 1: [0023]).
As to Claim 6, isopropanol is taught. (Chen 1: [0023]). 
As to Claim 7, what is interpreted as “the amount of the sheet in a range of 3-8” is taught. (Chen “Fig. 1”). 
With respect to Claim 8, this claim requires “(1) mixing a natural flake graphite, an alcohol-water mixed solvent and sodium p-aminobenzenesulfonate, and subjecting the resulting mixture to a ultrasonic treatment, to obtain a graphite dispersion liquid completely dissolved in sodium p-aminobenzenesulfonate.” Graphite is mixed in an alcohol/water solution with sodium sulfanilate, and ultrasonicated. (Chen 2: [0041]). As understood, sodium sulfanilate is another word for sodium p-aminobenzenesulfonate. See (Sodium Sulfanilate at 1). 
Claim 8 further requires “(2) putting the graphite dispersion liquid obtained in (1) into a grinding miller for grinding, to obtain a ground slurry.” The dispersion is milled into a slurry. (Chen 2: [0042]). 
Claim 8 further requires “(3) centrifugally washing the ground slurry with a washing solvent, to obtain a precipitate, i.e. the self-stabilized dispersed graphene nano-material.” Washing is taught. (Chen 2: [0043]). 
As to Claim 9, the time is taught. (Chen 2: [0042]).
Claim 10, the speed is taught. Id.
As to Claim 11, the bead size is taught. Id.
As to Claim 12, the time is taught. (Chen 2: [0041]).
As to Claim 13, the ratio is taught. (Chen 1: [0021]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0186789 to Samulski, et al. Samulski teaches treating graphene oxide with arylalkyl diazonium salts of sulfanilic acid, but would not appear to teach or reasonably suggest treatment with the sulfur salt as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736